Sacra. J.
dissented, aud delivered ihc following opinion.
The only question of law to be decided in this case, is, whether a person’ who is present at the making of a voluntary conveyance, and where the same is made by his advice, and at his request, can, at any future period, gain a title to the land, by levying an execution upon it, as the property of the grantor, for a debt due at the time of such conveyance ? This question arose, was involved and decided in offering and rejecting the testimony to prove these facts.
Í consider the creditor as waiving, by this conduct, all claim which he might otherwise Slave, to levy on the land ; and it amounts to an agreement with the grantee, that he will run the risk of collecting his .debt otherwise ; and that, he will never take away the land from him, in any event j or it may tie considered as amounting to a declaration that he has no existing debt. In either case, so far as it respects the grantee, he ought ever after to be estopped from saying he had a debt against the grantor ; otherwise, the most manifest injustice may be done, by the concealment of the creditor’s debt, and by bringing about a voluntary conveyance by his advice, and at his request ; and by inducing the grantee to make large improvements on the land ; all which he may do under the mask of friendship, and at a future period, take the -whole land with the improvements. So a creditor may, at the time of such voluntary conveyance, be governed by none other than fair and honourable views, in concealing his debt, and advising to and requesting the conveyance. Ke may know of other means of satisfying his debt, and there may be other property which he might take; and in this case, if he will suffer those means to fail, by his negligence, it is unreasonable that he should take the properly from the gun.tee, at any future period, before his debt is out-lawed ; which may be after large improvements have been made ; and will, of course, be after expectations have been raised, aud calculations made, with a view to the property.
*140if a prior mortgagee witness a second mortgage, without, giving notice of his claim, this act is considered as a tacit assent, that his own security shall he postponed. So a second lessee may lie' postponed to (he first, of the same lands, where leases ate not recorded, and whore the first lessee is present at the making of the second, and aclive in bringing about the bargain, and is a witness of the second lease.
Ho (ho mere concealment of a right to real estate, already vested, under certain circumstances, has been frequently adjudged to he a uv.iver of ¡.rich right. Pow. Contr. 132, 133.
Nod 1 think it may he laid down as a general rule, that where a man vil! stand by, and knowingly conceal his rigl.ts, when i! is important to another, that they should he disclosed, it is a tacit waner of such rights. This argument is still more forcible, when he is active, and in any degree instrumental in bringing about a conveyance of property, inconsistent with the exercise of his rights.
1 am of opinion, therefore, that a creditor, under these circumstances, is estopped from ever setting up his claim to defeat the grantee’s purchase ; and that a new trial ought to be granted.
Ingersoll, J. also dissented, and concurred in the preceding opinion.
New trial not to be granted,